DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                                                                                                   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by US 2017/0361133 (Yu et. al.).
Regarding claim 1, ‘133 discloses: An apparatus for providing a stream of air toward eye-wear having a viewing surface to assist in preventing viewing obstruction (the apparatus shown in fig. 16 does “provide air toward eyewear (see attached annotated figure)” from element 1603 the air flow near 1606 is an air flow away from the frame of the eyewear that would at least in some aspect blow in a manner as to “assist in preventing eyewear obstruction” since it blows away from the frame of the eyewear), comprising: 
a housing mountable adjacent to a user’s head (Flow generator FG 1603 is shown in fig. 16 ‘adjacent’ a user’s head and in par. 103 description is disclosed as on the user’s shoulder which is also “adjacent” to a user’s head), 
an air pump assembly mounted with the housing, having a fan and a control circuit to selectively operate the fan (flow generator is disclosed as having blower/motor/impeller; stator vanes or fan blades and a controller including sensors i.e. circuitry for operating and adjusting the operation of the fan), 
a manifold mounted to the housing, for receiving compressed air from the fan (holes 1602 are the outlets of the lower channel or ‘manifold’ that is attached/mounted to the housing 1603 in which stator vanes/fan are enclosed, fig. 16), 
a power supply mounted with the housing for operating the fan (par. 78, description flow generator/housing 1603 is disclosed as battery powered), and 
at least one tube (fig. 16, 1604) connected to the manifold for receiving compressed air and directing that air toward the viewing surface of the eye-wear.



    PNG
    media_image1.png
    386
    468
    media_image1.png
    Greyscale

Regarding claim 2, ‘133 discloses: including a strap (fig. 16, 1607) for securing eye-wear to the head of a user, and the housing (1603) is attached to that strap.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0361133 (Yu et. al.).
	Yu et. al. discloses all of the claimed limitations above but does not fully disclose the limitations of claims 3-6 in one embodiment.
	Regarding claim 3, ‘133 does disclose the manifold divides the airflow into separate air streams in the embodiment in fig. 16 but does not teach the multiple tubes claimed.  
	However, ‘133 teaches various embodiments including in figs. 19, fig. 24, fig. 26, and fig. 41 all teaching multiple tubes provided for receiving the separate air streams and separating directing airflow to different locations.
	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to modify the manifold and tube arrangement of a body worn air circulating device to use multiple tubes to direct the air to multiple desired areas needing increased air flow.
	Regarding claim 4, ‘133 does fully disclose, the eye-wear are protective goggles which surround the area around the user’s eyes to prevent contact with those eyes by exterior materials (eyewear in fig. 16 does surround the area of the user’s eyes and provides protection by preventing contact with exterior materials), the goggles including a viewing surface (lenses of eyewear in fig. 16 are ‘viewing surfaces’) , and air outlets (1602 do provide air flow “adjacent” the viewing surface that will at the very least ‘reduce’ fogging of the viewing area) directing airflow adjacent the viewing surface to prevent or reduce fogging of the viewing.  Similar to claim 3 rejection above, the embodiment in fig. 16 but does not teach the multiple tubes claimed.  
	However, ‘133 teaches various embodiments including in figs. 19, fig. 24, fig. 26, and fig. 41 all teaching multiple tubes provided for receiving the separate air streams and separating directing airflow to different locations.
	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to modify the manifold and tube arrangement of a body worn air circulating device to use multiple tubes to direct the air to multiple desired areas needing increased air flow.
	Regarding claim 5, ‘133 does not explicitly disclose the manifold as ‘selectively removable from the housing to allow use of alternative manifold structures’.
	However, ‘133 does teach multiple components of the device of multiple embodiments including linings, filters, and cartridges all being selectively removable from the device to allow use of alternative devices.
	Further, MPEP 2144.04 states:
	Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to modify the manifold of ‘133 to be separable to allow the use of alternative manifold structures and for ease of replacement, repair and replenishment.
Regarding claim 6, ‘133 does fully disclose the housing (1603, fig. 16) is formed, at least in part, to conform to its adjacent mounting surface (the mounting surfaces of 1603 and 1604 are shown in ‘conforming’ shapes to each other and they are mounted to each other).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0361133 (Yu et. al.) in view of US 2013/0091623 (McCulloch et al.)
	Regarding claim 7, ‘133 does fully disclose the power supply includes a battery (par. 8 brief summary).  ‘133 does not teach the claimed battery being recharged via a conventional USB cable.
	However, ‘623 does teach an electronic powered goggle device and explicitly states, “The circuitry 688 also interconnects a preferably standard USB charging receptacle 675…[par. 107 detailed description].”
	Therefore it would have been obvious to one of ordinary skill in the art of body worn air circulating devices prior to filing the invention to further modify the combined teachings above to further include circuitry that interconnects to a standard USB charging receptacle for recharging the device through common and widely used USB type cables and connections.
Regarding claim 8, ‘133 fully discloses: the air pump includes means for heating the compressed air (‘133 explicitly states, “ the system may provide changes in humidity and temperature to the user [par. 72, detailed description].”)
Regarding claim 9, ‘133 fully discloses: including means for altering the temperature of the compressed air provided to the goggles (‘133 explicitly states, “user flow interface 104 and the air flow generator 1603 may also be connected to a sensory monitoring and stimulation unit 105. The sensory monitoring and stimulation unit 105 may be implemented to adapt the air provided to the user flow interface 104 so as to manipulate the user's experience…[par. 72, detailed description]”.)   
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 
Assertions that airflow shown ‘downward’ would “likely” create downward draft has no effect on the examiner’s interpretation of claim 1 being disclosed by ‘133.  The airflow shown in ‘133 fig. 16 above does explicitly direct airflow toward the viewing surface of the eyewear.  The recitation “to assist in preventing viewing obstruction” is in the pre-amble of the claim and only states an intended use that does not give life and breadth to the claimed apparatus.  The examiner only addresses the intended use limitation for completeness of examination.  As stated above and clearly shown in fig. 16 the airflow that is toward the viewing surface ultimately does flow down from the framing of the viewing surfaces.  This air flow would inherently provide at least some ‘assistance’ in blowing any potential viewing obstructions away from the viewing surface thereby providing the recited intended functional capability of “assisting in preventing viewing obstruction”.  An alleged ‘down draft’ would not eliminate the downward flow of air blowing away potential viewing obstructions.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
When reading the preamble in the context of the entire claim, the recitation “for providing a stream of air toward eye-wear having a view surface, to assist in preventing viewing obstruction” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
 No other arguments regarding the recited prior art rejections and no other amendments are offered.
The rejection is considered to be proper.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732